DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,444,510. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the current application are present in the respective claims in the ‘510 Patent.  Although the current application does not use the same terminology, the first grating of the ‘510 Patent equates to a coupling element, the second grating of the ‘510 Patent equates to a first decoupling element, and the third grating of the ‘510 Patent equates to the second decoupling element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0210205 to Grey et al.
In regards to claims 1, 2, 11 and 12, Grey teaches a system (Figure 3) comprising a coupling element (H0) for in-coupling light into a waveguide (12), a first decoupling grating (H1) of the waveguide configured to receive the in-coupled light, and a second decoupling grating (H2) of the waveguide opposite the first decoupling grating.  Although Grey additionally teaches the first decoupling grating and the second decoupling grating configured such that the light exiting the waveguide has a wavevector direction matching that of the light in-coupled by the coupling element and the first decoupling grating and the second decoupling grating are configured to expand the in-coupled light along a different dimension and to out-couple the light along a third dimension ([0048-0051, 0055]), an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (configured to) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	
a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Since the prior art meets the structural limitations of the claim, the structure is therefore capable of being configured to perform this function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the first decoupling grating and the second decoupling grating configured such that the light exiting the waveguide has a wavevector direction matching that of the light in-coupled by the coupling element and the first decoupling grating and the second decoupling grating are configured to expand the in-coupled light along a different dimension and to out-couple the light along a third dimension.
	In regards to claims 3 and 17, Grey fails to expressly teach a pitch of at least one of the coupling element, the first decoupling grating, and the second decoupling grating is in a range of 300 - 600nm.  However, since Grey discloses the claimed structure and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a pitch of at least one of the coupling element, the first decoupling grating, and the second decoupling grating is in a range of 300 - 600nm in order to achieve the desired direction of light and the resultant output.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to claims 4, 10, 16 and 18, although Grey does not expressly teach the waveguide is configured to expand the in-coupled light in at least one dimension parallel to the structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed (configured to) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Since the prior art meets the structural limitations of the claim, the structure is therefore capable of being configured to perform this function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the waveguide is configured to expand the in-coupled light in at least one dimension parallel to the surface of the waveguide and the first decoupling grating is further configured to adjust the first portion of the in-coupled light based on an output angle of inclination of the diffracted first portion of the in-coupled light.

	In regards to claims 6 and 20, Grey teaches the first decoupling grating includes one or more cascaded reflectors (grooves) configured to deflect the in-coupled light over an angular range, and the second decoupling grating includes one or more cascaded reflectors (grooves) configured to output the deflected light to the eyebox. [0048]
	In regards to claims 7 and 13, Grey teaches the coupling element changes the wavevector direction by a first amount, the first decoupling grating is further configured to change the wavevector direction by a second amount by diffracting at least a first portion of the in-coupled light, and the second decoupling grating is further configured to change the wavevector direction by a third amount by diffracting at least a second portion of the in-coupled light and to output the redirected light to an eyebox. [0048-0051, 0055]
	In regards to claims 8 and 14, Grey teaches changing the wavevector direction by the first amount, the second amount, and the third amount result in the light exiting the waveguide having the wavevector direction matching that of the light in-coupled by the coupling element.
	In regards to claims 9 and 15, Grey teaches the first portion of the in-coupled light is based on an incident location of the in-coupled light.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TINA M WONG/Primary Examiner, Art Unit 2874